Case 1:03-cr-20774-FAM Document 329 Entered on FLSD Docket 04/05/2020 Page 1 of 1



                      UNITED STATES DISTRICT COURT FOR
                      THE SOUTHERN DISTRICT OF FLORIDA
                         CASE NO. 03-CR-20774-MORENO

  UNITED STATES OF AMERICA

  vs.

  GILBERTO RODRIGUEZ-OREJUELA
  __________________________________________/

   SUPPLEMENTAL AUTHORITY IN SUPPORT OF COMPASSIONATE RELEASE

        Every day the COVID-19 situation gets much worse in our federal prisons. The

  virus is spreading like wildfire, especially in the prisons. Guards and prisoners are

  contracting the disease, and prisoners are dying. For this reason, judges around the

  country are releasing inmates on a daily basis under the First Step Act. If we filed a

  supplemental authority notice every time that happened, we would be filing multiple

  pleadings a day, so we will not do that. However, we do think it is worth noting here

  that the Attorney General is urging that at-risk and vulnerable inmates, like Gilberto

  Rodirguez-Orejuela, be released. See attached memorandum, dated April 3.

                                         Respectfully submitted,

                                         MARKUS/MOSS PLLC
                                         40 N.W. Third Street, PH 1
                                         Miami, Florida 33128
                                         Tel: (305) 379-6667
                                         dmarkus@markuslaw.com


                                         By:    /s/ David Oscar Markus
                                                DAVID OSCAR MARKUS

                                                      and

                                                James B. Craven III
                                                P.O. Box 1366
                                                Durham, NC 27702
                                                (919)688-8295
